DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Claims 1–20 are presented for examination in the non-provision application filed on 12/31/2020.


Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in CHINA on 06/03/2020 (202010494923.2). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
4.	The drawings were received on 06/30/2020 (in the filings).  These drawings are acceptable.


Examiner’s Remarks
5.	Examiner refers to and explicitly cites particular pages, sections, figures, paragraphs or columns and lines in the references as applied to Applicant’s claims to the extent practicable to streamline prosecution.
Although the cited portions of the references are representative of the best teachings in the art and are applied to meet the specific limitations of the claims, other uncited but related teachings of the references may be equally applicable as well.  It is respectfully requested that, in preparing responses to the rejections, the Applicant fully considers not only the cited portions of the references, but also the 

Abbreviations
6.	Where appropriate, the following abbreviations will be used when referencing Applicant’s submissions and specific teachings of the reference(s):
i.	figure / figures:		Fig. / Figs.
ii.	column / columns:		Col. / Cols.
iii.	page / pages:			p. / pp.

References Cited
7.	(A)	Breternitz et al., US 2014/0047095 A1 (“Breternitz”).
	(B)	Khatri, US 2016/0077840 A1.


Notice re prior art available under both pre-AIA  and AIA 
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the 

A.
9.	Claims 1–2, 4–6, 8–9, 11–12, 14–15, and 17–19 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Breternitz.

See “References Cited” section, above, for full citations of references.

10.	Regarding claim 1, (A) Breternitz teaches/suggests the invention substantially as claimed, including:
“An information handling system comprising: at least one processor; and a non-transitory memory coupled to the at least one processor; wherein the information handling system is configured to:”
(Figs. 1–2; ¶ 72: cluster of nodes);

“execute a plurality of [virtual machines having] workloads associated therewith”
(¶ 210: initiates a plurality of executions of a workload on cluster of nodes 14 based on a plurality of different sets of configuration parameters for the cluster of nodes 14);

“during selected times, apply a plurality of configuration settings relating to the at least one processor while executing the workloads [of the plurality of virtual machines]”
(¶¶ 210–211: to provide the different sets of configuration parameters, and the workload is executed by the cluster of nodes 14 with each different set of configuration parameters;
¶ 152: Data monitor configurator 82 is operative to adjust the collection (i.e., sampling) interval and sending intervals based on values (illustratively in seconds) entered into respective fields 530, 532);

“track a plurality of performance metrics relating to the at least one processor during the selected times”
(¶ 212: 14 monitored (e.g., with monitoring tools) during each execution of the workload and at least one desired performance characteristic of the cluster of nodes 14); and

“predictively determine a selected one of the plurality of configuration settings that is predicted to improve performance of the workloads”
(¶ 214: Upon multiple sets of configuration parameters resulting in performance characteristics that meet the acceptable range of values, node configurator 72 selects the set of configuration parameters based on additional factors, such as the best performance values, the lowest usage cost, priorities of the performance characteristics, or other suitable factors).

Breternitz does not explicitly describe a plurality of “virtual machines having workloads.”

However Breternitz teaches in paragraph 71 that “a node may also be referred to as a server, a virtual server, a virtual machine, an instance, or a processing node.”

Accordingly, it is inherent in or would have been obvious to a person of ordinary skill in the art in view of Breternitz’s teachings that Breternitz executing “a plurality of virtual machines having workloads associated therewith.”


11.	Regarding claim 2, Breternitz teaches/suggests:
“wherein the performance metrics include CPU Ready on the information handling system (CRhost), CPU Utilization on the information handling system (CUhost), and CPU Utilization on virtual machines (CUvm)”
CRhost”;
¶ 205: percentage of time these components are waiting/ stalled during workload execution, and other suitable utilization parameters;
¶ 205: monitor a utilization or usage of the computer hardware ( e.g., processor 40, memory 42, memory controller, etc.) during the execution of the workload .... Data aggregator 84 of configurator 22 is operative to aggregate the hardware utilization data provided by each node; “CUvm";
¶ 166: The statistical data include performance data associated with, for example, the performance of network 18 and network communication by nodes 16, the performance of various hardware components of node 16, the workload execution, and the performance of the overall node cluster 14; “CUhost").

12.	Regarding claim 4, Breternitz teaches/suggests:
“wherein the selected times comprise a plurality of equal lengths of time”
(Fig. 27, illustrating collect intervals (seconds);
¶ 152: Data monitor configurator 82 is operative to adjust the collection (i.e., sampling) interval and sending intervals based on values (illustratively in seconds) entered into respective fields 530, 532);

13.	Regarding claim 5, Breternitz teaches/suggests:
“apply the selected configuration setting”
(¶ 209: node configurator 72 applies the recommended hardware configuration changes for future executions of the workload).

14.	Regarding claim 6, Breternitz teaches/suggests:
“wherein the selected configuration setting is applied during a reboot and/or a defined maintenance window”
(¶ 173: executes, following a reboot of the node 16 by the node 16, at least a portion of a workload upon a determination by the node 16 following the reboot of the node 16 that the at least one boot-time parameter has been modified according to the boot-time configuration 


15.	Regarding claims 8–9 and 11–12, they are the corresponding method claims reciting similar limitations of commensurate scope as the system of claims 1–2, 4, and 6, respectively. Therefore, they are rejected on the same basis as claims 1–2, 4, and 6 above, including the following rationale:

	For claim 12, Breternitz teaches/suggests: “applying the selected configuration setting to the information handling system upon a subsequent reboot” as applied in rejecting claim 6 above.


16.	Regarding claims 14–15 and 17–19, they are the corresponding computer program product claims reciting similar limitations of commensurate scope as the system of claims 1–2 and 4–6, respectively. Therefore, they are rejected on the same basis as claims 1–2 and 4–6 above.


B.
17.	Claims 3, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over (A) Breternitz, as applied to claims 1, 8, and 14 above, and further in view of (B) Khatri.

18.	Regarding claim 3, Breternitz teaches/suggests:
“wherein the plurality of configuration settings comprises a core count”
(¶ 220: Exemplary boot-time parameters ... include, for example, a number of processing cores of a node 16 that are enabled during an execution of the workload).



(B) Khatri however teaches/suggests:

“a base frequency, and a turbo frequency”
(¶ 38: “base,” or “rated” operating frequency is, as its name suggest, the base CPU frequency. In some situations, a CPU may run at lower frequency that its rated frequency, for example, for power management reasons. In order for the CPU to run at a higher frequency than its rated frequency, turbo states may be used. Moreover, it should be noted that turbo frequencies may change as a function of the number of CPU cores that are enabled in a given configuration;
¶ 57: it may be desirable that that CPU 701 have a higher all-core maximum or turbo frequency than CPU 702 (X>Y). By enabling (e.g., via the BIOS) a fewer number of cores in CPU 701, a higher turbo frequency may be reached for each enabled core in that CPU).

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to further combine the teachings of Khatri with those of Breternitz to dynamically adjust clock frequency of the multi-core processor. The motivation or advantage to do so is enable the tuning (customization) of the processor performance and speed.

19.	Regarding claim 10, it is the corresponding method claim reciting similar limitations of commensurate scope as the system of claim 3. Therefore, it is rejected on the same basis as claim 3 above.

20.	Regarding claim 16, it is the corresponding computer program product claim reciting similar limitations of commensurate scope as the system of claim 3. Therefore, it is rejected on the same basis as claim 3 above.


Allowable Subject Matter
21.	Claims 7, 13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN C WU whose telephone number is (571)270-5906.  The examiner can normally be reached on Monday through Friday, 8:30 A.M. to 5:00 P.M..

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571)272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BENJAMIN C WU/Primary Examiner, Art Unit 2195                                                                                                                                                                                                        
March 24, 2022